Opinion by
Judge Peters :
It is not alleged in the petition that a lien was reserved on the land for the unpaid purchase price by stating in the assignment of the title bond of Jett by Hendrix to Dossett the amount of purchase money which remained unpaid, which is necessary, as was decided by this court in Taylor v. Ford, etc., 1 Bush 44, in order to entitle the holder of a note for purchase money to a lien on the land.
Nor does the evidence establish a fraudulent combination, etc., between Jett & Dossett in making the conveyance for the land without a reservation of a lien.
Wherefore the judgment must be affirmed.